DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    NWC CREDIT SERVICE, LLC,
                           Appellant,

                                     v.

          SHIPWORKS MARKETING, LTD., JOHN M. ROTH,
                IRENE JUNG, and IRENE ROTH,
                         Appellees.

                               No. 4D16-3094

                              [October 5, 2017]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Michael L. Gates, Judge; L.T. Case No. CACE-11-09663
(12) and CACE-16-002881 (12).

  Craig S. Barnett of Greenberg Traurig, P.A., Fort Lauderdale, for
appellant.

    Paul A. Avron of Berger Singerman LLP, Boca Raton, and Harry J. Ross
of Law Office of Harry J. Ross, Boca Raton, for appellee Irene Jung.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CONNER and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.